04/21/2020



                                                                              Case Number: DA 20-0022




           IN THE SUPREME COURT OF THE STATE OF MONTANA

                     Supreme Court Cause No. DA 20-0022

ERIC VALLEJO,

            Petitioner and Appellant,

      v.                                     ORDER FOR SECOND EXTENSION
                                             OF TIME FOR APPELLANT TO
STATE OF MONTANA,                            FILE OPENING BRIEF
MONTANA DEPARTMENT OF
JUSTICE
 MOTOR VEHICLE DIVISION,

            Respondent and Appellee.




      IT IS HEREBY ORDERED that the deadline for the Appellant to file his

opening brief is extended to May 20, 2020.



ELECTRONICALLY SIGNED AND DATED BELOW




cc:   Montana Attorney General Tim Fox, Attorney for Appellee
      Lowy Lawy, Attorney for Appellant

                                                                   Electronically signed by:
                                                                         Mike McGrath
                                                            Chief Justice, Montana Supreme Court
                                                                         April 21 2020